FILED
                              NOT FOR PUBLICATION                             NOV 10 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 SIANG PIOW LIU,                                   No. 06-73831

                Petitioner,                        Agency No. A028-525-886

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                         Argued and Submitted October 4, 2010

                                  Pasadena, California

Before:        WARDLAW and W. FLETCHER, Circuit Judges, and
               TIMLIN, Senior District Judge.**

        Liu Siang Piow, a native and citizen of Malaysia, petitions for review of the

Board of Immigration Appeals’ decision finding his asylum application time-barred

and denying withholding of removal. We deny the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
          **
             The Honorable Robert J. Timlin, United States District Judge for the
Central District of California, sitting by designation.
      We lack jurisdiction to review the BIA’s decision that an asylum application

is untimely and not excused by changed circumstances unless the facts underlying

the alleged change in circumstances are undisputed. 8 U.S.C. § 1158(a)(3);

Ramadan v. Gonzales, 479 F.3d 646, 650 (9th Cir. 2007) (citing 8 U.S.C. §

1252(a)(2)). Liu alleged that the Malaysian government’s monitoring of his

internet activism constituted a changed circumstance. The immigration judge and

the BIA did not credit Liu’s testimony that any Malaysian agent monitored his

postings. Therefore, the facts underlying the changed circumstances are disputed,

and we must dismiss for lack of jurisdiction.

      We deny the petition to review the BIA’s decision denying withholding of

removal. Substantial evidence supported the BIA’s determination that Liu’s

testimony was not credible and that he did not establish that the Malaysian

government was aware of his postings. Accordingly, Liu has failed to show that it

is more likely than not that he will be persecuted based on his online postings.

      The petition is DISMISSED in part and DENIED in part.




                                           2